Case 2:21-cv-12219-LJM-EAS ECF No. 1-3, PagelD.39 Filed 09/21/21 Page 1 of 9

EXHIBIT 2
Case 2:21-cv-12219-LJM-EAS ECF No. 1-3, PagelD.40 Filed 09/21/21 Page 2 of 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

DISH NETWORK L.L.C.,
Civil Action No.
Plaintiff,

V.

ATLAS ELECTRONICS INC. and
ALAA AL-EMARA, individually and
together d/b/a Atlas Satellite,

and

ISTAR COMPANY and AHMED KARIM,
individually and together d/b/a Istar and
Istar-hd.com,

Defendants.

CORD LOR LO? CO? CO? CO? CO? (O07 CO? COD LOD 602 CO? COD 0 COD?

EXHIBIT NO. 2 TO COMPLAINT

Examples of copyrighted works that aired on the Protected Channels and do not have

registrations with the United States Copyright Office:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title of Work Protected Channel
Aaj Tak News Aaj Tak
Aastha Special Aastha
Last Hour Al Arabiya
Panorama Al Arabiya
Special Interviews Al Arabiya
Sports News Al Arabiya
El Hayah el Yom Al Hayah 1
Behind The News Program, all episodes through Al Jazeera Arabic News
July 31, 2020
Today’s Harvest, all episodes through July 31, Al Jazeera Arabic News
2020
Film Clip ART Cima
Badnaam, all episodes through April 26, 2021 ARY Digital
Balaa, all episodes through April 26, 2021 ARY Digital

 

 

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-3, PagelD.41 Filed 09/21/21 Page 3 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bubbly Kya Chahti Hai, all episodes through April | ARY Digital
26, 2021

Bulbulay, all episodes through April 26, 2021 ARY Digital
Chadni Begum, all episodes through April 26, ARY Digital
2021

Do Biwiyan Aik Bechara, all episodes through ARY Digital
April 26, 2021

Ghar Jamai, all episodes through April 26, 2021 ARY Digital
Jhooti, all episodes through April 26, 2021 ARY Digital
Khudparast, all episodes through April 26, 2021 ARY Digital
Koi Chand Rakh, all episodes through April 26, ARY Digital
2021

Mera Dil Mera Dushman, all episodes through ARY Digital
April 26, 2021

Meri Baji, all episodes through April 26, 2021 ARY Digital
Ruswai, all episodes through April 26, 2021 ARY Digital
Sitaron Ki Baat Hummayun Kay Saath, all ARY Digital
episodes through April 26, 2021

Thora Sa Hag, all episodes through April 26, 2021 | ARY Digital
Zard Zamono Ka Sawera, all episodes through ARY Digital
April 26, 2021

ATN Business & Finance ATN Bangla
ATN Rannaghor ATN Bangla
Chotoder Prithibi ATN Bangla
Onno Drishti ATN Bangla
Progga Paromita ATN Bangla
News Hour ATN News
Flash B4U Movies
Box Office B4U Movies
I Like B4U Movies
Bollywood Minute B4U Movies
Insider B4U Movies
Awaaz De Kahaan Hai B4U Music
Bajao B4U Music

 

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-3, PagelD.42 Filed 09/21/21 Page 4 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bollywood 10 on 10 B4U Music
Bollywood Bang Bang B4U Music
Boom Box B4U Music
Break Free Hour B4U Music
Morning Masala B4U Music
Solid Hits B4U Music
Talk of the Town B4U Music
Hona Al Asema, all episodes from June 20, 2018 CBC

to present

Rahim, all episodes from June 20, 2018 to present _| CBC Drama
Mahaz Dunya TV
Nugta e Nazar Dunya TV
Hasb-E-Haal Dunya TV
Mazaaq Raat Dunya TV
Voice of Dunya Dunya TV

 

Satrungi — Rung Rahi Hai Zindagi

Express Entertainment

 

 

 

 

 

 

News Hour Express News
Interviews Future TV
Grimat Shaghaf Hekayat
Flame on Hai Hum Masala
Chaska Pakanay Ka Hum Masala
Chef Hunt Hum Masala

 

Dais Pardes Ke Khanay

Hum Masala

 

Easy Cooking

Hum Masala

 

Evening with Shireen

Hum Masala

 

Food Diaries

Hum Masala

 

Food Fantasy

Hum Masala

 

Hum Mart

Hum Masala

 

Hum Masala Cooking Show

Hum Masala

 

Kha Mere Manwa

Hum Masala

 

Lazzat

Hum Masala

 

Lively Weekends

Hum Masala

 

 

Masala Cooking Classes

 

Hum Masala

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-3, PagelD.43 Filed 09/21/21 Page 5 of 9

 

Masala Family Festival

Hum Masala

 

Masala Magazine

Hum Masala

 

Masala Morning

Hum Masala

 

Mehboob’s Kitchen

Hum Masala

 

Parwaz Hai Junoon

Hum Masala

 

Ramzan Around the World

Hum Masala

 

Riwayati Mithaiyan

Hum Masala

 

South Asian Cuisine

Hum Masala

 

Tarka

Hum Masala

 

Wonderful Indonesia

Hum Masala

 

 

 

 

 

 

 

 

 

 

 

 

100 Din Ki Kahani Hum Sitaray
Aasi Hum Sitaray
Apne Bane Paraye Hum Sitaray
Babul Ki Sahaliyan Hum Sitaray
Bunty I Love You Hum Sitaray
Digest Writer Hum Sitaray
Dil Ka Darwaza Hum Sitaray
Dil Main Baji Ghanti Hum Sitaray
Dildarian Hum Sitaray
Haya Kay Daman Main Hum Sitaray
Hum Kay Tehray Ajnabi Hum Sitaray
Jahan Ara Begum Hum Sitaray

 

Kya Kahain Tujsay

Hum Sitaray

 

 

 

 

 

 

 

 

 

 

 

 

 

Larkian Muhalle Ki Hum Sitaray
Main Bikhar Gayi Hum Sitaray
Majboori Hum Sitaray
Matae Jaan Hai Tuu Hum Sitaray
Mujhe Sandal Kardo Hum Sitaray
Neelum Kinaray Hum Sitaray
Newsline Hum Sitaray
Pakiza (Pakeeza) Hum Sitaray
Sayaye Deewar Hum Sitaray
Surkh Jora Hum Sitaray
Tanhai Hum Sitaray

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-3, PagelD.44 Filed 09/21/21 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yeh Raha Dil Hum Sitaray

Zameen Pe Chand Hum Sitaray

Zindagi Tujh Ko Jiya Hum Sitaray

Dil Ruba Hum TV / Hum World
Kashf Hum TV / Hum World
Mehboob Apke Qadmon Mein Hum TV / Hum World
Pyar Ke Sadgay Hum TV / Hum World
Rabba Mainu Maaf Kareen Hum TV / Hum World
Sabaat Hum TV / Hum World
Tarap Hum TV / Hum World
Wafa Kar Chalay Hum TV / Hum World
Ye Dil Mera Hum TV / Hum World
News Today India Today
Arabwood LBC

Lahon w Bass LBCI/ LDC

Take Me Out LBCI/ LDC

Thawani LBCI/ LDC

Aahd Aldam, all episodes through September 23, MBC]1

2020

Al Meerath, all episodes through September 23, MBC1

2020

 

Aldeeva, all episodes through September 23, 2020 | MBC1

 

Aldheeb Fel Gleeb, all episodes through September | MBC1

 

 

23, 2020

Amr Ikhla’a, all episodes through September 23, MBC1
2020

Doumouaa Farah, all episodes through September | MBC1
23, 2020

 

Driven, all episodes through September 23, 2020 MBC1

 

Etr Al Rouh, all episodes through September 23, MBC1
2020

Fee Kol Osbouaa Yawm Jomoaa, all episodes MBC]1
through September 23, 2020

 

 

 

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-3, PagelD.45 Filed 09/21/21 Page 7 of 9

 

Hamsa, all episodes through September 23, 2020 MBC1

 

Kan Fi Kol Zaman, all episodes through September | MBC1
23, 2020

Laffet Al Mamlakah, all episodes through MBC1
September 23, 2020

Ma Fiyi, all episodes through September 23, 2020 | MBC1

 

 

 

Mamlakat Eblees, all episodes through September | MBC]
23, 2020

Mumg, all episodes through September 23, 2020 MBC1

 

 

Om Algalayed, all episodes through September 23, | MBC1
2020

Ostaz Wa Ra’ees Qesm, all episodes through MBC1
September 23, 2020

Rayah Al Madam, all episodes through September | MBC]
23, 2020

Rehla Lel Jaheem, all episodes through September | MBC1
23, 2020

Top Chef, all episodes through September 23, 2020 | MBC1

 

 

 

 

 

Waleedee Al Aziz, all episodes through September | MBC]
23, 2020

Abu AI Banat, all episodes through September 23, | MBC Drama
2020

Banat Al Shams, all episodes through September MBC Drama
23, 2020

Saherat Al Janoub, all episodes through September | MBC Drama
23, 2020

I-Tech, all episodes through September 23, 2020 MBC Kids / MBC3

 

 

 

 

 

Sawa Fe, all episodes through September 23, 2020 | MBC Kids / MBC3

 

Telescope, all episodes through September 23, MBC Kids / MBC3
2020

Alloaaba, all episodes through September 23, 2020 | MBC Masr

 

 

 

 

 

 

Barnamej al Heekaya, all episodes through MBC Masr
September 23, 2020
El Haram Melody Classic

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-3, PagelD.46 Filed 09/21/21 Page 8 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Keid El] Hamawat Melody Drama
Bel Hagm El A’ely Melody Drama
Apnar Jiggasha NTV Bangla
Chayer Adda NTV Bangla
Ei Somoy NTV Bangla
Ek Shobday Quran Shikhar Asor NTV Bangla
Family Pack NTV Bangla
Frankly Speaking NTV Bangla
Glamour World NTV Bangla
Golpogulo Amader NTV Bangla
Johhon Kokhono NTV Bangla
Moddh Rater Khabor NTV Bangla
Rater Khabor NTV Bangla
Rongin Pata NTV Bangla
Scitech Watch NTV Bangla
Shashtho Protidin NTV Bangla
Shironam NTV Bangla
Shondhar Khabor NTV Bangla
Shuvo Shondha NTV Bangla
Styles and Trends NTV Bangla
Tel Plastics Rannaghor NTV Bangla
Tifiner Fakey NTV Bangla

 

 

 

Saah Masreya Rotana America
Tera Kya Hoga Alia SAB
India’s Best Dancer SET / Sony SET

 

 

Ishaaron Ishaaron Mein

 

SET / Sony SET

 

 
Case 2:21-cv-12219-LJM-EAS ECF No. 1-3, PagelD.47 Filed 09/21/21 Page 9 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaun Banega Crorepati SET / Sony SET
Mil Jate Hain Jo Bane Ek Duje Ke Vaaste SET / Sony SET
Superstar Singer SET / Sony SET
Yeh Un Dinon Ki Baat Hai SET / Sony SET
Extraa Shots Special SET MAX
Ladies Vs Ricky Bahl SET MAX
Afternoon Primetime Times Now
Breaking Ground Times Now
India Upfront Times Now
Kashmir: The Story Times Now
Morning Show Times Now
Morning Show — 70th Republic Day Times Now
Shaadis of the Year Times Now

The Newshour Times Now

The Newshour First Times Now

The Newshour Special Victory, Stories of Valour | Times Now
Times Now Live Times Now
Planet Bollywood News Zoom

 

 

 
